DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that the entire application must be examined as a whole when there would not be a serious burden on the Examiner if the restriction were not required.  This is not found persuasive because there are in fact two independent or distinct inventions.  In the instant application, the distinctness between the claimed inventions is justified in that the product as claimed can be used in a materially different process.  The claimed product can be used in the process of occluding a body opening other than an aneurysm such as a stomach.
Applicant’s argument is not found persuasive because there is in fact a serious burden on the examiner if restriction was not required.  With regard to the required areas of search, a careful study of the claimed inventions clearly indicates diverse searches of multiple inventions are required.  The elected apparatus claims require text searches which do not need to be searched for the non-elected claims.  Non-elected method claims require searches which do not need to be searched for the elected apparatus claims such as specific aneurysm based searches.  Therefore, this clearly demonstrates the existence of a serious burden of search.  Moreover, petitioner’s arguments regarding classification and search areas may have been overly simplified.  It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The searches of the method and the apparatus are indeed different and burdensome.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first inversion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that antecedent basis exists for “proximal inversion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0023046 (Heidner).
1. Heidner discloses an implant (medical device 200) comprising a tubular braid comprising one or more wires (FIG. 6A; P0023), an open end (end 208) and a pinched end (end 210 which is “pinched” at least because it is pinched relative to the remainder of medical device 200). The tubular braid has a predetermined shape (P0029) in which the tubular braid comprises a first segment (layer 202) extending from the open end to a proximal inversion (see inversion at end 210) and a second segment (layer 204) at least partially surrounded by the first segment (FIG. 6A; P0051)
In the embodiment of FIG. 6A, the second segment linearly extends along the length of the medical device 200 devoid of any corrugated folds such that the embodiment of FIG. 6A of Heidner fails to teach a corrugated fold in the second segment. Heidner teaches a separate implant embodiment in FIG. 4 in the same field of endeavor where the second segment (layer 14) includes corrugated folds (P0047) in order to increase radial strength of the implant and provide spacing between layers to improve thrombus formation or facilitate tissue ingrowth (P0047) and as an equivalent of the second segment extending linearly (see FIG. 3 verse FIG. 4) such as is disclosed in the embodiment of FIG. 6A. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the second segment including corrugated folds as taught by the embodiment of FIG. 4 in Heidner for the linearly extending second segment as taught by the embodiment of FIG. 6A of Heidner in order to increase radial strength of the implant and provide spacing between layers to improve thrombus formation or facilitate tissue ingrowth and since Heidner teaches corrugated and linearly extending segments as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
3. The at least one corrugated fold in the second segment apposes the first segment (FIG. 4; P0047).

Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, an implant where the cross-sectional shape of the one or more wires forming the at least one corrugated fold is different from the cross-sectional shape of the one or more wires forming the remainder of the second segment, as recited in claim 2. Likewise, the prior art fails to disclose, in combination with other limitations of the claims, an implant where the cross-sectional shape of the one or more wires forming the at least one corrugated fold is different from the cross-sectional shape of the one or more wires forming the remainder of the first segment, as recited in claim 4.
Heidner further teaches the first segment has at least one corrugated fold (P0047). Heidner teaches the corrugated folds having a different cross-sectional shape than the remainder of the segment in FIG. 4 since the overall shapes differ (e.g., overall shape of segment with fold compared to overall shape of portion of segment without fold) but does not teach the cross-sectional shapes of the wires being different.
As discussed above, Heidner does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Heidner, alone or in combination, to teach the cross-sectional shapes of the one or more wires in the at least one corrugated fold being different than the remainder of the second segment, as recited in claim 2, or the remainder of the first segment, as recited in claim 1.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771